              Case 18-33926-hdh7 Doc 316-1 Filed 07/21/21           Entered 07/21/21 08:37:24         Page 1 of 1
Label Matrix for local noticing          Lusky & Associates, P.C.                       Mansfield ISD
0539-3                                   5743 Blair Rd.                                 Linbarger, Goggan, Blair & Sampson LLP
Case 18-33926-hdh7                       Dallas, TX 75231                               c/o Elizabeth Weller
Northern District of Texas                                                              2777 N Stemmons Frwy Ste 1000
Dallas                                                                                  Dallas, TX 75207-2328
Wed Jul 21 07:55:37 CDT 2021
Seidel Law Firm                          1100 Commerce Street                           Argus Professional Storage Management, LLC
6505 W. Park Blvd., Ste. 306             Room 1254                                      2993 S. Peoria St., Ste. 105
Plano, TX 75093-6212                     Dallas, TX 75242-1305                          Aurora, CO 80014-5720



Beeman Neal Ainsworth                    Capital Premium Financing, Inc.                Garland Murphy, IV
2521 E Mtn Village Dr. B223              12235 S. 800 East                              700 Louisiana St., Ste. 2300
Wasilla, AK 99654-7373                   Draper, UT 84020-9726                          Houston, TX 77002-2740



Glenn Snyder                             Internal Revenue Service - Dist. Director      Internal Revenue Service
627 Mercury Ave.                         SPB Mail Code 5020DAL                          Centralized Insolvency Operations
Duncanville, TX 75137-2235               1100 Commerce St                               Po Box 7346
                                         Dallas, TX 75242-1100                          Philadelphia, PA 19101-7346


Lusky & Associates, P.C.                 MANSFIELD ISD                                  Mansfield Boat and RV Storage, LLC
PO Box 795812                            c/o Perdue Brandon Fielder et al               605 Rutgers
Dallas, TX 75379-5812                    500 East Border Street, Suite 640              Attn. Larry Reynolds
                                         Arlington, TX 76010-7457                       Lancaster, TX 75134-2509


Mansfield ISD                            Mansfield ISD                                  Martha Reynolds
co Perdue Brandon Fielder Et Al          Linebarger, Goggan, Blair & Sampson, LLP       605 Rutgers
500 E. Border Street                     c/o Elizabeth Weller                           Lancaster, TX 75134-2509
Suite 640                                2777 N. Stemmons Freeway Suite 1000
Arlington, TX 76010-7457                 Dallas, TX 75207-2328

Pender Capital                           Pender Capital Asset Based Lending Fund I, L   Tarrant County
11798 Wilshire Blvd. 460                 c/o Eric M. English                            Linebarger Goggan Blair & Sampson, LLP
Los Angeles, CA 90025                    Porter Hedges LLP                              CO Elizabeth Weller
                                         1000 Main Street, 36th Floor                   2777 N. Stemmons Fwy Suite 1000
                                         Houston, Texas 77002-6341                      Dallas, TX 75207-2328

Tarrant County                           U. S. Attorney General -IRS Notification       US Trustee
Linebarger Goggan Blair & Sampson, LLC   United States Attorney General                 1100 Commerce St Room 976
CO Elizabeth Weller                      950 Pennsylvania Ave Nw                        Dallas, TX 75242-0996
2777 N. Stemmons Freeway Suite 1000      Washington, DC 20530-0009
Dallas, TX 75207-2328

United States Trustee                    Eric M. English                                Garland D. Murphy IV
1100 Commerce Street                     co Porter Hedges LLP                           co Smyser Kaplan & Veselka, L.L.P.
Room 976                                 1000 Main Street, 36th Floor                   700 Louisiana Street, Suite 2300
Dallas, TX 75242-0996                    Houston, TX 77002-6341                         Houston, TX 77002-2740


Herman A. Lusky                          Larry James Reynolds                           Scott M. Seidel
PO Box 795812                            P.O. Box 750                                   Seidel Law Firm
Dallas, TX 75379-5812                    , AK 99686-0750                                6505 W. Park Blvd., Suite 306
                                                                                        Plano, TX 75093-6212
